
	
		I
		111th CONGRESS
		1st Session
		H. R. 2942
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2009
			Mr. Mario Diaz-Balart of
			 Florida (for himself, Mr.
			 Coble, Mr. Westmoreland,
			 Mrs. Miller of Michigan,
			 Mr. Schock,
			 Mr. Nunes,
			 Mr. Johnson of Illinois,
			 Mr. Cao, Mr. Lincoln Diaz-Balart of Florida, and
			 Mr. Platts) introduced the following
			 bill; which was referred to the Committee
			 on Appropriations
		
		A BILL
		To appropriate to the Highway Trust Fund the unobligated
		  balances of funds made available by the American Recovery and Reinvestment Act
		  of 2009.
	
	
		1.Short titleThis Act may be cited as the
			 Highway Trust Fund Reclamation Act.
		2.Appropriation of
			 unobligated stimulus funds to Highway Trust Fund
			(a)RescissionsEffective on July 15, 2009, any unobligated
			 balances available on such date of funds made available by division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5), other than
			 under the heading Federal Highway Administration—Highway Infrastructure
			 Investment in title XII of such division (123 Stat.
			 106), are rescinded.
			(b)Appropriation to
			 Highway Trust FundEffective
			 on July 15, 2009, there is appropriated to the Highway Trust Fund established
			 by section 9503 of the Internal Revenue Code of 1986, out of money in the
			 Treasury not otherwise appropriated, the total amount rescinded by subsection
			 (a).
			
